Title: To James Madison from James Monroe, 27 January 1805
From: Monroe, James
To: Madison, James


Dear Sir
Aranjuez Jany 27. 1805.
To morrow our project will be presented to Mr. Cevallos. To prepare it and the letter which accom[pa]nies it required sometime, and to have the whole translated into French still more, which will explain why it has not yet been presented. Tho’ indeed not one moment has been lost, considering the extent and importance of the subject. Having been shut up exclusively engaged in this business, I can add nothing to mine of the 19th., except that I had an interview with General Bournonville at Madrid when last there, in which I opend the subject fully to him, and told him that we expected his good offices in the negotiation. He acted with much frankness & gave me reason to expect them; tho he remarked that as to the payment of money, it was utterly out of the power of Spain to do it, owing France much, & ⟨now⟩ pres⟨s’d⟩ by so many disasters, to which was now added that of war. I told him that if we agreed on the other points we must try to accomodate each other in that, tho’ assured him that the claims of our citizens could not be sacrific’d. Since our return here I have recd. a copy of Mr. Talleyrands answer to Mr. Livingstons and my communication when at Paris of Novr. 8th. It is more favorable than I had expected that it would be. It goes to confirm the substance of the communication, mentioned in my letter to you of 16. Decr. from Bordeaux, which passed between me and an acquaintance on that subject while at Paris. I do not think that it will tend to prevent an adjustment between us and Spain⟨;⟩ tho’ on that head it is impossible to say any thing with any certainty in this stage. If any idea was ever entertained of the kind adverted to in the above mentioned letter to you it seems to be given up. I can only observe with respect to our project, that it is strictly in the sense of your instructions, and that the letter illustrates it in the best manner in our power, in terms the most conciliatory to the Spanish government. Genl. Armstrong of whom I recd. a copy of Mr. Talleyrands letter will doubtless send you one also, as I shod., notwithstanding the pressure of other business at present.
I wrote you from Bordeaux a letter of the 16 Decr. in which I gave a kind of journal of what passed while I was at Paris, in respect to the business which carried me there. I took it from the notes which I made, daily of those occurrences. On my arrival at Madrid I found that the hurry with which the letter was written, had prevented my going as much into detail as was proper to give a just view of what had occurr’d. I have supplied the omissions in the enclosed of the same date, which whether the letter be considered as a publick or private one, I wish to be substituted to the other. The facts are precisely the same. The only difference consists in the better illustration & more minute detail. Even in this I have been forc’d to omit much of those very singular occurrences, since really it was a period of daily adventures, all of an extry. kind. I can assure you that the feeling and opinion which the conduct of a certain individual excited there, have not been diminishd by time or reflection. It is very far from my wish or intention, to indulge any harsh criticisms on it or him. I am persuaded that the whole of my communications, since my arrival in Europe, have breathed a contrary spirit, in what regarded that very indiscreet and dangerous political agent. But I must observe that I am convinc’d that if expectations of pecuniary accomodation to France have been entertained by any in power there, to be derived from our adjustment with Spain; by which I mean, by obtaining as the Creditor of Spain of her whatever we might pay her for the cession of Florida, that such expectations have been countenanc’d if they were not fostered by him.

That such an idea shod. have occurr’d to men in power in France was not strange under all circumstances: nor can the motive be much censured; admitting the fact to be true, had it been checked, with suitable firmness, I have no doubt that it would have been immediately suppressed. Notwithstanding which I am far from wishing that my letter shod. be considered as a publick document, equally from motives of delicacy to him and publick considerations. I hope the thing will succeed here, tho’ I shall always believe that he has much embarrassed it, by his indiscretions. I hope also that as having retired from office, he will go home & create no trouble there. In this however I have little faith, for I am satisfied that if any new adventure shod. open to him, he would jump into it with as much alacrity as if he had never failed in his former ones, such as charging himself with adjusting the differences between the powers at war, or the like: In which he wod. never reflect what effect it might have on our own concerns or distinguish between having an agency informal, which might be disavowed & thereby himself exposed, being in fact a messenger without credentials or documents of any kind, and an organ to whom respect was due, sufficiently cautious however not to put himself in the power of others, especially in cases in which he was trying to serve them. If he goes home I am fearful he will give you some trouble, or our country sooner or later. I do not think it in his nature to be quiet, and his pretentions are unbounded. However I own my principal anxiety is to see him at home. I have never mentioned him that I recollect in any letter to any one in the UStates but yourself, in any form. If I have, it has been, with care, & a perfect reserve on all those points which I thought proper to mention to you; so that there is no possibility of any thing occurring between him and me, further than in the course of publick transactions and duty has been unavoidable. In reference to this topick I think the correspondence between him & me relative to the guaranty ought to be plac’d in the department. It was too important a transaction I am inclined to think to be considered as a private one. The latter occurrences, and that also are submitted entirely to your judgment, with the bias of my private inclination to their being private. As an hospitable kind and friendly individual he has merit. In certain views I think him patriotick & attached to his country. I am far from detracting from his merit, & in consideration, of his age, publick service, and our long acquaintance &, in some degree, friendship, it is a cause of real regret to me, that I cannot allow it in the latitude of his pretentions.
I really do not know what to do respecting some debts which I owe in Virginia especially that to the bank of alexandria. The others will I think be provided for or at least give my friends no trouble. The horrible expence in France and London, on my first trip to the former absorbed every resource & put me so behind hand, that the accomodation given me in the present instance even in paying all my expences which I hope will be done, will I fear still leave me a delinquent on my return home, to the publick. You may be assurd that I shall not be a voluntary one, nor more than I can avoid. I trust as my family are at my expence, the salary at London tho’ more than they will expend, by something considerable as I presume, living with Mrs. Skipwith, will be plac’d to that account, and that my expences here will be borne. They were borne for Mr. Thos. Pinckney, and it will be hard 10. years afterwards when every thing has become so much dearer if they are not for me. Here a famine in some degree exists which makes things still dearer. However I shall incur no expence that I can avoid and shall be no wise strenuous as to the allowance that may be made me. At Paris we were put to some serious expence, happening to arrive there when the fashion of the new court was establishing, and the old wardrobe thrown aside, I mean as to Ladies.
In passing thro’ Bordeaux Mr. Lee informed me that he had been much calumniated, by some politically his enemies, and others who had other motives. He seemed only to wish that the govt. would take no step agnst him, till he knew the charge, the evidence in support of it, & recd. his defense. I told him there could be no doubt on that point. His office is an important one and it is not unlikely that many wish it. It is the sole dependance of his family a wife & several children, she a very estimable woman as I am told. If removed for misconduct it ruins him perhaps for ever. I only mention the subject to observe that a Mr. Meyer formerly minister of Holland at Paris, who I knew in that character, a very estimable man now residing at Bordeaux, spoke of Mr. Lee to me in very favorable terms, & as one deserving the good opinion of our govt. The charge agnst him came to my knowledge in London & I communicated it to Mr Skipwith to be made known to him. He only glanc’d at it; and recd. an explanation with which he was satisfied, tho’ the parties interested Captn. Sergeant of Petersburg & Mr. Murdock of London both estimable men, to whom I gave the explanation seemed not to be. It was not till lately that he knew the nature & extent of the charge, and of course was enabled to vindicate himself agnst it. I told him that I shod. take no part in it, and it is without his knowledge that I now mention the subject: that he might rest assured that he would have justice, but that he must shew that any charge touching his character, or good conduct in office, were unfounded, or lose the good opinion & support of the government. I presume he will soon send to you his vindication, of which you will judge.
My letter of the 19. instt tho’ written in much haste may be considered as a publick one, if you think proper. In reference to Mr. P. it places the affr. on just ground. He will withdraw as soon as the business is ended, and untill it is amicably adjusted you will probably not appoint a successor to him. He will in that case leave a chargé till his successor arrives. I hope you have informed Mr. Purviance what his compensation is to be. He cannot nor can any one live there in good lodgings with a couple of rooms, with a horse, & carriage occasionally as he must have, under near £1000. a year: that sum is I think the allowance of a chargé. I wish him to have nothing to say to me on that head on my return, & that he have his instructions directly from you.
A regular agency precluded from commerce at London & Paris will be found as useful as the diplomatick ones in my opinion. Each of these at present performs the duties of Consul general, without the power or emolument incident to the place. The two gentlemen employed have great worth, unquestionable integrity and patriotism, and are sincerely attached to the govt they serve. If it was deemed proper to allow them the salary that was allowed to Mr. Barclay formerly at Paris, abt. £1000 pr. annum, precluding them from trade I am convinc’d the publick wod. derive great advantage from it, as a permanent regulation. A supervision by them of all the agents & consuls in the ports wod. produce the best effect; wh. latter ought not to be permitted to grant registers or other documents to vessels, or hold the American seal on any condition whatever. It is most shamefully abused as I have reason to think by some of our agents who are foreigners. Such an attention to the two gentlemen referr’d to wod. be a just tribute of respect to their merit; to Mr. Skipwith, after the calumnies with which he was lately attacked, for the basest purposes, it would prove a mode of expressing the opinion of the President which would be likely to produce a good effect in more ways than one; and it would also yield an useful support to the other, in a station, where I think it wod. have a good effect, as the fact of giving it to him there, wod. also produce one in certain quarters of the UStates. Very sincerely I am your friend & servt
Jas. Monroe
2⟨8⟩. our project & ce was sent in to day.
